Citation Nr: 0001967	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  95-18 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for impairment of the 
right hand.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for Meniere's disease.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for asthma.

7.  Entitlement to service connection for meningioma.  

8.  Entitlement to service connection for duodenal ulcer.

9.  Entitlement to an increased rating for residuals of 
fracture of the right elbow, currently rated as 10 percent 
disabling.

10.  Entitlement to an increased rating for vasomotor 
rhinitis, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945 and from February 1947 to July 1949.  

When the veteran's appeal was last before the Board of 
Veterans' Appeals (the Board) in July 1997, it was remanded 
to the Department of Veterans Affairs (VA) Albuquerque, New 
Mexico, Regional Office (RO) for additional development.  
Following the completion of that requested development, the 
case was returned to the Board in November 1999, and is now 
ready for further appellate review.  

It is noted that since the time that the veteran's appeal was 
last before the Board, the issues of entitlement to service 
connection for a meningioma and entitlement to service 
connection for a duodenal ulcer were perfected for appeal.  

The Board notes that one of the veteran's allegations was 
that some of the disorders for which he seeks service 
connection are related to a claimed exposure to radiation in 
service.  In response to that allegation, in April 1995, the 
RO directed a letter to the veteran seeking specific 
information regarding to the claimed exposure to radiation.  
The veteran, however, failed to respond to that request.  
Under certain circumstances, VA has a duty under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of the evidence needed to 
complete his claim for benefits.  Graves v. Brown, 8 Vet. 
App. 522, 525 (1996).  This obligation depends on the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled its 
obligation in its April 1995 letter seeking specific 
information from the veteran regarding his alleged exposure 
to radiation.

Finally, for the reasons that will be explained in the REMAND 
section below, the veteran's claim of entitlement to service 
connection for asthma must be remanded to the RO.  


FINDINGS OF FACT

1.  Competent evidence relating arthritis, a hearing loss, 
Meniere's disease, sinusitis, a duodenal ulcer, and/or 
meningioma to service has not been presented or secured, thus 
the claims of entitlement to service connection for those 
disorders are not plausible.

2.  A right hand impairment characterized by numbness and 
weakness and diagnosed as ulnar neuropathy, cannot be 
satisfactorily disassociated from the veteran's service-
connected right elbow disorder. 

3.  The veteran's claimed exposure to mustard gas is presumed 
credible.

4.  Competent evidence relating asthma to service has been 
presented, thus the claim of entitlement to service 
connection for asthma is deemed plausible.

5.  The veteran is right-handed and his service-connected 
right elbow disability is manifested by advanced to 
moderately advanced degenerative changes with generalized 
tenderness, a nontender, and nonadherent scar, and limitation 
of forearm range of motion, including limitation due to pain, 
of extension to beyond 30 degrees to neutral and of flexion 
to beyond 90 degrees.

6.  The veteran's service-connected rhinitis is manifested by 
seasonal episodes of sneezing, moderate obstruction with a 
clear watery exudate, without moderate crusting and ozena, 
atrophic changes, and/or polyps.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
arthritis, a hearing loss, Meniere's disease, sinusitis, a 
duodenal ulcer, and meningioma are not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  A right hand impairment characterized by numbness and 
weakness and diagnosed as ulnar neuropathy is shown to be 
proximately due to, or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.310(a) (1999).

3.  The claim of entitlement to service connection for asthma 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The schedular criteria for an evaluation of 20 percent, 
but not higher, for a right elbow disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.71a, Diagnostic Codes 5003, 5206 (1999). 

5.  The schedular criteria for an evaluation in excess of 10 
percent for the veteran's rhinitis have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, § 4.97, Diagnostic Code 6501 (1996); 38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The veteran contends that he currently has arthritis, a right 
hand impairment, a hearing loss, Meniere's disease, 
sinusitis, a duodenal ulcer, meningioma and asthma that 
originated in or are otherwise related to his period of 
service, and that service connection should be established on 
that basis.  Specifically, he argues that his continuous 
exposure to the acoustic trauma from weapons fire during 
service has resulted in his current hearing loss.  He has 
conjectured that his right hand impairment, characterized by 
numbness and weakness, may be related to his right elbow 
disorder, and that his asthma may be a secondary complication 
of his rhinitis.  He also contends that these disorders, 
particularly his sinusitis and asthma, may be related to his 
exposure to the mustard gas and radiation during service.

With  respect to the claim of entitlement to service 
connection for a duodenal ulcer, it is noted that by rating 
action in February 1954, the RO denied that claim on the 
basis that it was not shown on examination.  The Board points 
out that in its May 1995 rating decision and the June 1999 
supplemental statement of the case, the RO cited to law and 
regulations regarding finality and the merits of claims for 
service connection.  However, from the reasoning in the 
determinations, it is clear to the Board that the RO was 
conceding that new and material evidence had been submitted 
and was considering the merits of the claim.  The Board 
concurs with that approach and will also address the merits 
of the claim of entitlement to service connection for a 
duodenal ulcer.  In addition, because the case was developed 
by the RO on the merits, it does not need to be remanded 
because there is no prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131(West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may also be granted for certain chronic 
diseases, including a duodenal ulcer, sensorineural hearing 
loss, brain tumors and/or arthritis, if manifest to a degree 
of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310(a) (1998).  

For the purpose of applying the laws administered by the 
Department of Veterans Affairs (VA), impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz is 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999); see also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Arthritis, a Hearing Loss, Meniere's Disease, 
Sinusitis, a Duodenal Ulcer, and Meningioma

The threshold question in any matter regarding service 
connection, including the issues under consideration herein, 
namely entitlement to service connection for arthritis, a 
hearing loss, Meniere's disease, sinusitis, a duodenal ulcer, 
and meningioma, is whether the veteran's claims are well 
grounded under 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than a mere allegation; 
the claim must be accompanied by evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

Moreover, where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495- 97 (1997).  
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The first element that must be satisfied is competent medical 
evidence of a current disability in the form of a medical 
diagnosis.  The medical records in the veteran's claims file, 
contain references to the diagnoses, at least in some cases 
by history, of arthritis, a hearing loss, Meniere's disease, 
sinusitis, a duodenal ulcer, and meningioma.  Consequently, 
assuming their credibility for the limited purpose of making 
a "well grounded" determination, the Board may concede that 
the veteran currently has the disorders claimed.  

Given the concession of the current existence of arthritis, a 
hearing loss, Meniere's disease, sinusitis, a duodenal ulcer, 
and meningioma, the next question for consideration is 
whether there is medical evidence of a nexus between an in-
service disease or injury and any of his currently diagnosed 
disabilities at issue.  As to the veteran's own opinions that 
any or all of these disorders are related to his service-
connected disabilities or service including his 
unsubstantiated allegations regarding exposure to radiation 
in service, he is not qualified to render a medical opinion 
and his statements cannot serve as competent medical evidence 
of the etiology of any current disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The post-service medical evidence contained in the claims 
file that could potentially provide the required "competent 
medical opinion" are the private medical treatment reports, 
and the considerable number of VA outpatient and 
hospitalization treatment records and VA examination reports, 
referenced above.  As noted, a complete review of the medical 
evidence fails to reveal any medical opinion or physician's 
comments supporting the veteran's contention that any of his 
claimed disorders are related to service or that pertinent 
disability was manifested within a year of service discharge.  
The Board must conclude that the veteran has not satisfied a 
requisite for a well grounded claim with respect to the 
claims of entitlement to service connection for arthritis, a 
hearing loss, Meniere's disease, sinusitis, a duodenal ulcer, 
and meningioma, namely medical evidence of a nexus between an 
in-service disease or injury and the claimed disabilities.  

Additionally, as it is clear that the veteran engaged in 
combat with the enemy consideration must be given to the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304(d) (1999).  In that regard, the veteran's expressed 
belief that any of his current disorders, in particular, his 
hearing loss, are related to his combat service constitutes 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat.  Pertinent law provides 
that this will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Board accepts the veteran's statement that he was exposed 
to acoustic trauma and experienced difficulty hearing in 
service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see also Dean v. Brown, 8 Vet. App. 449, 455 (1995) (as a lay 
person the veteran is competent to testify as to the symptoms 
he experienced in service).  That does not mean, however, 
that the veteran's lay testimony can establish that the in-
service incident caused the current disability.  That is, 
Section 1154(b) deals with the question of whether a 
particular disease or injury was incurred or aggravated in 
service - what happened then - not the questions of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required.  Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).

The United States Court of Veterans Appeals (Court) has held, 
pursuant to 38 U.S.C.A. § 1154(b) and Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996), that a combat veteran who has 
successfully established the in-service occurrence or 
aggravation of an injury must still submit sufficient 
evidence of a causal nexus between that in-service event and 
a present disability in order to establish a well-grounded 
claim.  Wade v. West, 11 Vet.App. 302 (1998).  Here, as the 
claims file is negative for competent medical evidence of a 
nexus between the veteran's claimed disorders addressed 
herein and military service, the veteran's claim of service 
connection for arthritis, a hearing loss, Meniere's disease, 
sinusitis, a duodenal ulcer, and meningioma, must be denied 
as not well-grounded.  

Finally, the Board notes that the evidence does not present 
or suggest the existence of an alternative avenue to service 
connection for any of the disorders enumerated herein founded 
upon 38 C.F.R. § 3.303(b), since there is no showing of the 
existence of any of the chronic disorders at issue in service 
or during any applicable presumption period.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

The veteran is advised that in order to present a well-
grounded claim of service connection for arthritis, a hearing 
loss, Meniere's disease, sinusitis, a duodenal ulcer, and 
meningioma, he must submit competent medical evidence showing 
he currently has any such disorder that is linked or related 
to service or to a service-connected disability.  See 38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Since a well-grounded claim has not been submitted, and there 
is no indication of the existence of pertinent evidence that 
could make the claim well grounded, the VA is not obligated 
by statute to assist the veteran in the development of facts 
pertinent to his claim of service connection for any such 
disorder.  38 U.S.C.A. § 5107(a).  Epps v. Gober, 126 F.3d 
1464 (1997).  

Asthma

Regarding the veteran's claim of entitlement to service 
connection for asthma, and his allegations pertaining to 
mustard gas exposure, the Board notes that there is a 
diagnosis of asthma in the record.  The Board notes further 
that claims based upon chronic residual effects of exposure 
to mustard gas and Lewisite are governed by 38 C.F.R. § 
3.316, which provides, in pertinent part, as follows:

Except as provided in paragraph (b) of this section, full-
body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service together with the subsequent 
development of asthma is sufficient to establish service 
connection for that condition:

(b) Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct or there is affirmative evidence that 
establishes a non-service-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316 (1999).  

The Board notes that, in the case of Pearlman v. West, 11 
Vet. App. 443 (1998), the United States Court of Veterans 
Appeals (Court) addressed the application of 38 C.F.R. § 
3.316 in determining the well-groundedness of claims.  The 
Court indicated that, under 38 C.F.R. § 3.316, the initial 
burden for a well-grounded claim was relaxed for veterans who 
subsequently developed conditions specified by the 
regulation, to the extent that the regulation did not require 
evidence of a medical nexus for those conditions, but rather 
a nexus was presumed if the other conditions required by the 
regulation were met.  Pearlman, at 446.  The Court specified 
that "the veteran is relieved of his burden of providing 
medical evidence of a nexus between the current disability 
and the in-service exposure.  Rather, service connection is 
granted if the appellant has experienced:  (1) full body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
the specified conditions;" subject to the regulatory 
exceptions in paragraph (b). Id.

The Board notes that, in the Pearlman case, the veteran had 
stated he had participated in secret testing involving 
mustard gas exposure and he had subsequently developed 
respiratory disorders which were among the conditions 
specified within 38 C.F.R. § 3.316.  Although all efforts by 
VA to substantiate his claimed exposure had been 
unsuccessful, the Court held "that for the purpose of 
submitting a well-grounded claim relating to exposure to 
toxic gases under this regulation, the Board must assume that 
the lay testimony of exposure is true."  However, the Court 
further noted that "whether or not the veteran meets the 
requirements of this regulation, including whether or not the 
veteran was actually exposed to the specified vesicant 
agents, is a question of fact for the Board to determine 
after full development of the facts."  Pearlman, supra, at 
447.

Applying the Court's holding in Pearlman to the case at hand, 
the Board notes that the veteran has been diagnosed with 
asthma, one of the respiratory disorders identified within 38 
C.F.R. § 3.316.  In regard to the veteran's contentions of 
mustard gas exposure, the Board notes that service medical 
records do not reflect any such exposure.  Nonetheless, 
applying the holding of Pearlman to the case at hand, the 
Board notes that the veteran has provided contentions and 
testimony reporting that he was exposed to mustard gas in 
service.

Although there is not yet any evidence in the record to 
corroborate the veteran's history of mustard gas exposure, 
for purposes of determining the well-groundedness of his 
claim, the veteran's evidentiary assertions must be presumed 
to be credible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993); Pearlman, supra.  Accordingly, the Board finds that 
the veteran's claim regarding mustard gas exposure is well-
grounded, and the duty to assist applies.  VA has a duty to 
assist a veteran in developing facts pertinent to a well- 
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103, 3.159 (1999).  For reasons that will be discussed 
in the Remand section below, the Board finds that further 
development is required as to the issue of entitlement to 
service connection for asthma, prior to its final 
disposition.  

Right Hand Impairment

With respect to the veteran's claim that he has a right hand 
disorder manifested by numbness and weakness that is related 
to his service-connected right elbow disorder, the Board 
finds that claim also to be well grounded.  Specifically, 
there has been identified a current disorder affecting the 
right hand manifested by numbness and weakness, and diagnosed 
as ulnar neuropathy, and as will be elaborated upon below, 
that disorder has been related or linked by competent medical 
evidence to an injury of service origin, namely the veteran's 
service-connected right elbow disorder.

An October 1993 VA outpatient treatment record describes the 
veteran seeking treatment for complaints of increasing 
weakness and muscle wasting of the right hand.  In the 
report, the examiner noted, by history, the veteran's "chip 
fracture of the right elbow causing nerve and muscle 
impairment of the right hand."  Following examination, the 
assessment was "history of traumatic injury to the right 
elbow with nerve entrapment now with complaints of decreasing 
strength and worsening numbness."  

The veteran underwent VA peripheral nerves examination in 
November 1993.  The report of examination noted, by history, 
that the right-handed veteran had sustained a right elbow 
chip fracture in 1943 in service secondary to an explosive 
device.  The veteran noted that he had reinjured the right 
elbow in 1947 and had pain and difficulty since that time.  
It was noted that the veteran had a surgical procedure in 
1970 and there was a well-healed scar over the lateral 
epicondyle.  The veteran's subjective complaints consisted of 
a 2 to 3 year history of gradual wasting of the muscles of 
the right hand, with numbness and tingling of the ulnar 
border of the forearm and digits 3-5, with decreasing grip 
strength.  Also reported were pain in the elbow with some 
limited motion in both flexion and extension.  

The examiner's impression was that the veteran has an ulnar 
nerve palsy that is moderate to severe, with atrophy, 
decreased motor strength and sensation.  The examiner stated 
that he was unable to determine the etiology of his ulnar 
neuropathy.  It was noted that the records were not exactly 
clear where the veteran's prior fracture was, that the scar 
suggested to the examiner it was on the lateral epicondyle or 
perhaps the radial head.  

Pursuant to the Board's 1997 remand, the veteran underwent VA 
orthopedic examination in March 1999.  In the report of that 
examination, the examiner noted that the veteran's claims 
file and hospital file were available and were thoroughly 
perused.  In the report, the examiner reviewed the details of 
the history of the veteran's right elbow disorder.  It was 
noted that the veteran had more recently been seen mainly by 
VA Neurology, from about 1989 onwards.  It was noted that he 
had complained of wasting of his hand and discomfort in the 
elbow, as well as in the forearm and hand.  The examiner 
noted that the veteran has been investigated time and again 
with EMG nerve conduction studies in 1993, 1995, and 1997; 
and it was felt that he had chronic ulnar neuropathy.  It was 
noted that the veteran's last examination appeared to have 
been in May of 1997 when it was felt that he had chronic 
ulnar neuropathy with chronic changes on electromyography.  
It was further noted that the veteran's x-rays of the elbow 
have shown advanced to moderately advanced degenerative 
changes in both the radial humeral, as well as the ulnar 
humeral joints.

The veteran stated that somewhere in the 1980s he started 
having a weakness in his right hand.  He complained that the 
elbow is constantly painful; that it locks.  He noted that he 
has a shaking problem in the limb; pain which radiates 
distally and also proximally to the shoulder; and some 
numbness in his fingers.  The veteran indicated that because 
of this he has difficulty in sleeping.  He indicated that he 
has had a wasting of his hand muscles and that the function 
in his hand has deteriorated to the extent that he cannot 
even button his shirt.  Cold and damp weather seems to flare 
up his symptoms and that lifting anything heavy beyond a 
pound or two also causes him increased pain.  The veteran 
felt that his problems have gradually become worse.

On examination, the veteran did not appear to be in any 
serious discomfort.  He had an elbow pad on and volunteered 
that he uses it to protect the elbow and pressure about the 
elbow and that it seems to help him.  On removal of this pad 
the patient's shoulder and elbow joint externally at least 
did not appear to be abnormal.  On the anterolateral aspect 
of the elbow he had an incisional scar measuring about 8 
centimeters, nontender, and nonadherent.

The examiner noted that the veteran tended to keep his elbow 
at all times flexed to about 90 degrees.  When he was asked 
to relax it fully and bring it into extension he was very 
reluctant but it was possible to extend the elbow to 30 
degrees of flexion.  The veteran's range of motion in the 
elbow was from 30 to 105 degrees.  On range of motion there 
was pain on this motion, particularly on trying to extend 
beyond 30 degrees to neutral and on flexion beyond about 90 
degrees.  On the other hand, he was able to supinate the 
forearm fully and pronate it to 70 degrees which was the same 
as on the opposite side actively without discomfort.

About the elbow the veteran presented with generalized 
tenderness; any pressure anywhere (medially, laterally, 
anteriorly or posteriorly) apparently caused him discomfort.  
He had marked sensitivity over the ulnar groove, and a Tinel 
sign there was positive and accurately described.  He had no 
instability either anterior, posterior or medial, lateral at 
the elbow as far as the examiner could determine.  There was 
crepitus on motion, and there was tenderness on deep 
palpation over the radial fossa.

Distally in the forearm there were no specific features of 
note.  No wasting that the examiner could readily discern.  
The wrist joint appeared to be reasonably normal with full 
range of motion as far as could be determined.  The veteran 
had wasting of the thenar muscles, as well as the muscles of 
the first interosseous space and, to a lesser extent, the 
second interosseous space.  The examiner speculated that the 
veteran may have some degree of wasting of the hypothenar 
muscle mass.  The examiner noted that the veteran was 
reluctant to fully flex or extend the fingers.  The wrist 
joint appeared to be reasonably normal with full range of 
motion as far as could be determined..  The examiner believe 
that the veteran may have slight difficulty in keeping his 
fifth digit flexed at the metacarpophalangeal joint while 
extending the other joints.  He noted that the veteran was 
able to abduct and adduct his fingers.  There was lack of 
this movement at the level of the fourth interosseous space, 
as well as the first interosseous space.

The examiner stated that the veteran used to be right handed 
but currently he is left handed.  It was noted that he uses 
his right hand mainly as a helping hand.  The examiner stated 
that X-rays that were taken of the veteran's elbow indicated 
that he has fairly advanced degenerative changes in both the 
radioulnar, the humeroulnar, and the humeroradial joints.  
The examiner noted that there is a chip which he believed to 
be rounded off from the medial epicondyle of the humerus.  
There were osteophytes all the way around and the joint 
space, particularly between the ulna and the humerus, that 
had been narrowed down to one millimeter or less.  At the 
joint between the humerus and the radius this interval was 
preserved to about 2 millimeters.

The examiner stated that based on the clinical and 
radiological examination, as well as perusal of all of the 
veteran's notes and the data from other examining physicians, 
particularly the neurologist, his feeling was that veteran's 
current diagnoses are:  1)  Moderately advanced to advanced 
degenerative joint disease, right elbow; and 2)  Chronic 
ulnar neuropathy.

According to the examiner, it was extremely difficult to try 
and fit all the features of the veteran's problem into one 
neat package.  It appeared to the examiner from the history 
that the veteran was symptomatic throughout after the injury 
to the elbow, but that it is not unlikely that he may have 
sustained a contusion to the ulnar nerve at the time that he 
hit his elbow in 1947.  The examiner stated further that he 
had in all probability a small avulsion fracture from the 
medial epicondyle at that time.

The examiner noted that from 1970 up to the present, it 
appears that the veteran had increasing problems in the 
elbow, at the joint itself, as well as ulnar nerve problems.  
According to the examiner, when exactly the ulnar neuropathy 
problems came into existence was not quite clear from this 
history but the examiner speculated that it was quite 
possible that the presence of the loose body was the one 
causing him the most symptoms prior to that time.

The examiner indicated that whether or not the veteran 
becomes much more symptomatic with so called flare-ups is 
something that is conjectural.  The examiner noted that it is 
quite possible that he has sensitivity to cold and damp 
weather and, at those times, he could become much more 
symptomatic.  It appeared to the examiner that symptoms of 
ulnar neuropathy have been increasing.  The examiner 
indicated that there is another factor that needs to be taken 
into consideration, and that is that this veteran does have 
some severe cervical spondylosis and there is a good 
possibility that he could have cervical radiculopathy.

Following a complete review of all of the evidence of record, 
the Board must find as a matter of fact, that a right hand 
impairment characterized by numbness and weakness and 
diagnosed as ulnar neuropathy, cannot be satisfactorily 
disassociated from the veteran's service-connected right 
elbow disorder.  

In explanation, the Board must first note the outpatient 
treatment report of the VA physician who examined the veteran 
in October 1993 and assessed a "history of traumatic injury 
to the right elbow with nerve entrapment now with complaints 
of decreasing strength and worsening numbness."  Secondly, 
the Board places great weight upon the examination report of 
the VA orthopedist who examined the veteran in March 1999 and 
who had the benefit of a complete review of all of the 
veteran's available records.  After describing in detail the 
numbness and weakness experienced by the veteran in his right 
hand, the VA orthopedist proceeded to diagnose chronic ulnar 
neuropathy, and then opined that "it is not unlikely that 
[the veteran] may have sustained a contusion to the ulnar 
nerve at the time that he hit his elbow in 1947 [in 
service]."  In that report, the VA examiner ascertained the 
great probability that there was a small avulsion fracture 
from the medial epicondyle, and opined that it was quite 
possible that the presence of the loose body was the one 
causing him the most symptoms prior to 1970, and that the 
veteran had increasing problems in the elbow, at the joint 
itself, as well as ulnar nerve problems after 1970.  

The Board construes that opinion to mean that it is as least 
as likely as not that the veteran's diagnosed chronic ulnar 
neuropathy is related to his service-connected right elbow 
disorder.  It must be concluded that a right hand impairment 
characterized by numbness and weakness and diagnosed as ulnar 
neuropathy is shown to be proximately due to, or the result 
of a service-connected disease or injury.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.310(a).


Increased Rating Claims

Initially, the Board notes that in general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  It is noted that the 
veteran has been afforded VA examinations that have been both 
thorough and probative of the issues at hand.  There is no 
indication that there are additional pertinent records 
available or that another VA medical examination would 
provide a disability picture of any of the disorders at issue 
that is more profound than is already of record.  Based on 
the instant facts, in terms of the increased rating issues, 
the Board is therefore of the opinion that no further 
assistance to the veteran is required in order to comply with 
VA's duty to assist.  38 U.S.C.A. § 5107(a); Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

General Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In determining the disability evaluation, the VA must 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and explain  the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2, 
which requires that medical reports be interpreted in light 
of the whole recorded history.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent however, with the facts 
shown in every case.  When after a careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.  

The provisions of 38 C.F.R. § 4.10 state that, in cases of 
functional impairment, evaluations are to be based upon the 
lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of  the 
claimant undertaking the motion.  A part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability, and to recognize actually painful, unstable, or 
malaligned joints due to healed injury as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

Right Elbow Disability

In a January 1991 decision, the Board denied the veteran's 
claim of entitlement to an evaluation in excess of 10 percent 
for his right elbow disability, finding that it was then 
manifested by normal motor and sensory function of the 
dominant extremity and no more than slight limitation of 
motion.  

In June 1993, the veteran filed a claim for an increase in 
his right elbow disability.  

The Board notes that, for obvious reasons, the medical 
evidence relating to the veteran's right elbow disability was 
set in the section of this decision above relating to the 
issue of service connection for a right hand impairment 
diagnosed as ulnar neuropathy, as secondary to the veteran's 
right elbow disability.  This evidence will not be repeated 
and is referred to for purposes of information.  By the same 
token, the Board will limit the disability evaluation of the 
veteran's right elbow disability to symptomatology specific 
to the right elbow, and will not include in that assessment 
any neurological symptomatology that has been described to be 
related to the now service-connected ulnar neuropathy 
affecting the right hand.    

In that regard, it is noted that when the issue of the 
evaluation of the veteran's right elbow was last before the 
Board, it was remanded for the purpose of a detailed 
examination of the right elbow by an orthopedist.  The Board 
finds that the most accurate, current description of 
impairment in the veteran's right elbow can be found in the 
March 1999 VA orthopedic examination that followed.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In that report, it was noted that the veteran's x-rays of 
the elbow have shown advanced to moderately advanced 
degenerative changes in both the radial humeral, as well as 
the ulnar humeral joints.  On examination, the elbow joint 
externally at least did not appear to be abnormal.  On the 
anterolateral aspect of the elbow he had an incisional scar 
measuring about 8 centimeters, nontender, and nonadherent.  
The examiner noted that the veteran tended to keep his elbow 
at all times flexed to about 90 degrees.  When he was asked 
to relax it fully and bring it into extension he was very 
reluctant but it was possible to extend the elbow to 30 
degrees of flexion.  The veteran's range of motion in the 
elbow was from 30 to 105 degrees.  On range of motion there 
was pain on this motion, particularly on trying to extend 
beyond 30 degrees to neutral and on flexion beyond about 90 
degrees.  On the other hand, he was able to supinate the 
forearm fully and pronate it to 70 degrees which was the same 
as on the opposite side actively without discomfort.  About 
the elbow, the veteran presented with generalized tenderness; 
any pressure anywhere (medially, laterally, anteriorly or 
posteriorly) apparently caused him discomfort.  He had marked 
sensitivity over the ulnar groove.  He had no instability 
either anterior, posterior or medial, lateral at the elbow as 
far as the examiner could determine.  There was crepitus on 
motion, and there was tenderness on deep palpation over the 
radial fossa.  The resulting diagnoses were:  1)  Moderately 
advanced to advanced degenerative joint disease, right elbow; 
and 2)  Chronic ulnar neuropathy.

Diagnostic Code 5003 of the Rating Schedule provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, a 
10 percent evaluation is assigned with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent evaluation is assigned with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  These 10 percent or 20 percent evaluations 
may not be combined with ratings based on limitation of 
motion.  That is, if there is limitation of motion of some 
joints, but not of others, evaluation should only be assigned 
based on limited motion. 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Full range of motion on flexion of the elbow is zero to 145 
degrees. 38 C.F.R. § 4.71, Plate II.

Under Code 5206, for either the major or minor arm, when 
flexion of the forearm is limited to 110 degrees, a 0 percent 
(noncompensable) rating is assigned. A  10 percent rating is 
warranted if flexion is limited to 100 degrees.  A 20 percent 
rating requires limitation of forearm flexion to 90 degrees, 
if either the major or minor extremity is involved.  A 30 
percent rating is warranted for limitation of flexion of the 
forearm to 70 degrees, major extremity.  A 40 percent rating 
is warranted for limitation of flexion of the forearm to 55 
degrees, major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.

Under Code 5207, for either the major or minor arm, 
limitation of extension of the forearm from 45 to 60 degrees 
warrants a 10 percent rating.  If extension is limited to 75 
degrees, a 20 percent rating is appropriate if either upper 
extremity is involved.  A 30 percent rating is warranted for 
limitation of extension of the forearm to 90 degrees, major 
extremity.  A 40 percent rating is warranted for limitation 
of extension of the forearm to 100 degrees, major extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5207.

The Board also notes that in DeLuca v. Brown, 2 Vet. App. 
202, 206 (1995) the Court held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must also be considered, and that examination based upon the 
rating decision must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."

The Board has considered all of the evidence of record and 
has taken into consideration the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, as it relates to pain on motion and the 
useful function of the veteran's right (major) forearm.  In 
that regard, it has been shown on objective examination that 
his right forearm range of motion (taking into consideration 
the objective limitation due to pain) was limited in terms of 
extension to beyond 30 degrees to neutral and on flexion to 
beyond 90 degrees.  Although the manifested limitation of 
extension does not provide for an evaluation in excess of the 
current 10 percent under diagnostic code 5207, the limitation 
of flexion of the veteran's major forearm to 90 degrees 
provides for the assignment of a 20 percent evaluation under 
Diagnostic Code 5206.  What has not been shown, however, is 
limitation of flexion of the major forearm approximating or 
approaching to 70 degrees, the limitation necessary for a 30 
percent evaluation under 38 C.F.R. 4.71, Diagnostic Code 
5206.  Based on these findings, the Board concludes that the 
level of disability of the veteran's right elbow meets the 
criteria for a 20 percent rating, but no more, under 
Diagnostic Code 5206.  

The Board finds also that the right elbow disability is 
properly rated under Code 5003, 5206, and 5207 based on 
evidence of degenerative arthritis and limitation of motion.  
Significantly, there is no medical evidence of ankylosis of 
the elbow, impairment of supination or pronation, or other 
impairment of the elbow, such that another diagnostic code 
would be more appropriate.  See Codes 5205, 5208, 5209, 5210, 
5211, and 5213.

With reference to the surgical scar described on the right 
elbow, there is no evidence of a superficial, poorly 
nourished scars with repeated ulceration, or tender and 
painful scar or limitation on function of the elbow due to 
the scar.  38 C.F.R. § 4.118; Diagnostic Codes 7803, 7804, 
7805.  Consequently, an increased or separate rating is not 
for application on that basis.  Esteban v Brown, 6 Vet. App. 
259 (1995).

Rhinitis

Service medical records for the veteran's first period of 
service reveal that he was medically discharged from that 
period of service in November 1945 with a diagnosis of hay 
fever, having been found to be allergic to ragweed and dust, 
becoming worse in the fall.  Symptoms included episodes of 
sneezing, the conjunctiva being markedly injected, the nose 
being plugged with a clear watery exudate, and the nasal 
mucosa being hypertrophied.  

Service medical records for the veteran's second period of 
service reveal that he was medically discharged in July 1949 
from that period of service because of "Rhinitis, vaso 
motor, chronic, severe, congenital, perennial and seasonal."

The veteran underwent VA examination in June 1950.  The 
veteran complained of trouble with the nares becoming 
occluded, noting that he seldom breathes through both nares 
at the same time.  Following examination, in which the right 
lower turbinate was noted to be large with pale mucosa, the 
diagnosis was hay fever.  

A July 1950 rating decision granted service connection for 
"rhinitis, vasomotor (hay fever)," and assigned a 10 
percent evaluation from July 29, 1949.  The evaluation of the 
veteran's rhinitis has remained at 10 percent since that time 
and is a protected rating.  

In June 1993, the veteran filed the current claim for an 
increased evaluation for his service-connected rhinitis.  

The veteran was seen in the VA Ear, Nose and Throat clinic in 
June 1993 for complaints of hearing loss, vertigo and 
symptoms of sinusitis.  He was noted to be a borderline 
historian.  Examination revealed obvious external nasal 
deformity from previous trauma, but with adequate nasal 
airway, with minimal septal deviation.  The pertinent 
diagnosis was chronic allergic rhino sinusitis, with most 
involvement in the left maxillary sinus.  

Upon VA examination in November 1993, the veteran reported in 
pertinent part, by history, that he has had a steady problem 
since service with a "runny nose, sinusitis, running of the 
eyes and asthma."  He noted that his symptoms of rhinitis 
have increased, and that he has rhinitis several times a 
week, particularly at night, and tearing of the eyes to some 
extent every day.  Ear, eyes, nose, and throat examination 
was noted to be negative.  There was no evidence of rhinitis.  
The pertinent diagnosis was "vasomotor rhinitis with chronic 
maxillary sinusitis - symptoms increasing." 

In September 1998, the veteran underwent VA Magnetic 
Resonance Imaging (MRI) to rule out acoustic neuroma.  The 
pertinent findings were mucosal thickening seen affecting 
both maxillary and right ethmoid paranasal sinuses.  The 
examiner's pertinent impression was bilateral maxillary and 
right ethmoid sinus inflammatory disease.  

Pursuant to the Board's 1997 remand, the veteran underwent VA 
examination of the nose, sinus, larynx, and pharynx in 
February 1999.  The veteran's C-file and the Board remand 
were reviewed prior to the exam.  It was noted, by history, 
that the veteran complained of difficulty breathing through 
his nose since 1943.  He stated that he was gassed and that 
he has had problems ever since.  He was noted, however, to 
not be a good historian.  Physical examination was confined 
to the head and neck.  Upon examination, the nose was 
described as abnormal in that there was a significant 
anterior deviation of the caudal edge of the septum 
obstructing the right naris by approximately 50 percent.  
Examination of the left naris revealed the septum to be 
significantly deviated with an obstruction of the left naris 
by approximately 50 percent.  Neck examination was normal.  
The resulting diagnoses were deviated nasal septum, 50 
percent obstruction; and sensorineural hearing loss.

With respect to his claim for an increased evaluation for 
allergic rhinitis, the veteran has implicitly argued that the 
disorder is more disabling than reflected by the evaluation 
assigned.  

Initially, the Board notes that, during the pendency of this 
appeal, VA revised the regulations for evaluating diseases of 
the nose and throat, effective October 7, 1996.  61 Fed. Reg. 
46,728 (September 5, 1996).  The Court has held that, where 
pertinent laws or regulations change after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to provide 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Fischer v. West, 
11 Vet. App. 121 (1998).

The regulations noted above had not been published or become 
effective at the time the RO issued its July 1993 decision 
denying an increased rating; therefore, they were not applied 
by the RO at that time.  The RO did apply them in its 
supplemental statement of the case in June 1999.  The Board 
will therefore consider the new criteria along with the old 
criteria.

Under the old criteria, chronic atrophic rhinitis, with 
definite atrophy of intranasal structure, and moderate 
secretion, warrants a 10 percent rating.  If there is 
moderate crusting and ozena, and atrophic changes, a 30 
percent rating is warranted.  And if there is massive 
crusting and marked ozena, with anosmia, a 50 percent rating 
is warranted. 38 C.F.R. § 4.97, DC 6501 (1996).

Under the new criteria, allergic or vasomotor rhinitis, 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side, warrants a 10 percent rating, and, with polyps, 
warrants a 30 percent rating.  38 C.F.R. § 4.97, DC 6522 
(1999).  Bacterial rhinitis and granulomatous rhinitis are 
rated separately under DC's 6523 and 6524.

Applying the above criteria, we find that an increased rating 
in excess of the current 10 percent evaluation is not 
warranted.  While the veteran has been noted to have seasonal 
allergies (initially noted to be in the Fall) manifested by 
nasal congestion, sneezing, and watery eyes, what has not 
been shown is moderate crusting and ozena, and atrophic 
changes.  Thus, a rating in excess of 10 percent under the 
old criteria is not warranted.  

Under the new criteria, a 30 percent rating is warranted, 
where there is 50-percent obstruction of nasal passage on 
both sides or complete obstruction on one side, with polyps.  
Although in the case of the veteran, there is a 50-percent 
obstruction of the nasal passage on both sides, it has been 
attributed to his nonservice-connected deviated nasal septum 
and not to rhinitis.  In any event, polyps have never been in 
evidence.  Thus, a rating in excess of 10 percent under the 
new criteria is not warranted.



ORDER

Entitlement to service connection for arthritis, a hearing 
loss, Meniere's disease, sinusitis, a duodenal ulcer, and 
meningioma is denied.

The claim of entitlement to service connection for asthma is 
well grounded.  

Entitlement to service connection for a right hand impairment 
characterized by numbness and weakness, and diagnosed as 
ulnar neuropathy is granted, subject to the regulations 
governing the award of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
rhinitis is denied.

A 20 percent rating is granted for the right elbow disorder, 
subject to the regulations governing the award of monetary 
benefits.



REMAND

The Board has found that the veteran's claim regarding asthma 
as it relates to mustard gas exposure is well-grounded, and 
the duty to assist applies.  VA has a duty to assist a 
veteran in developing facts pertinent to a well- grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103, 3.159 (1998).

The Board notes that in January 1994, the RO directed a 
letter to the veteran requesting information regarding his 
possible exposure to Mustard Gas.  The veteran responded to 
that request in February 1994, but there is no indication 
that the RO followed up on the information provided by the 
veteran or otherwise attempted to verify the veteran's 
claimed mustard gas exposure by contacting the VA Central 
Office.  The RO did not fully comply with the steps outlined 
in the VA Adjudication Procedure Manual, M21-1, Part III, 
par. 5.18 (hereinafter M21-1), pertaining to verification of 
claims involving mustard gas exposure.  As a result, a remand 
is necessary in this case to further attempt to verify the 
veteran's claimed mustard gas exposure.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take the appropriate 
steps to contact the veteran in order to 
obtain information pertaining to any 
pertinent medical treatment he has 
received for asthma.  Based upon 
information provided by the veteran, the 
RO should undertake to obtain all 
necessary releases and obtain copies of 
all records, not previously obtained, 
from the identified treatment sources and 
associate them with the claims folder.  
Any documents received by the RO should 
be associated with the claims folder.

2.  In order to attempt to verify the 
veteran's claimed mustard gas exposure, 
the RO should request the veteran's 
complete service personnel records from 
the National Personnel Records Center 
(NPRC).

3.  Regarding the veteran's claimed 
mustard gas exposure, the RO should fully 
develop the claim in accordance with the 
provisions of M21-1, Part III, par. 5.18, 
to include providing all available 
specifics regarding claimed testing to 
the:

Commander, U.S. Army Chemical and  
Biological Defense Agency Attn: AMSCB-CIH 
Aberdeen Proving Ground, MD 21010-5423

The Board specifically directs the RO to 
attach the following to their request for 
information:  a photocopy of the 
veteran's service discharge document and 
service personnel records to verify his 
military assignments, a summary of the 
veteran's written statements discussing 
his claimed exposure to mustard gas.  
Such information should be provided so 
that the U.S. Army Chemical and 
Biological Defense Agency may make a 
complete and informed investigation of 
the veteran's claims of exposure to 
mustard gas.

4.  Upon completion of all the 
development requested hereinabove, the RO 
should review the veteran's claim of 
mustard gas exposure.  If it is 
determined that the veteran was a 
participant in chemical gas testing or 
that he might have been such a 
participant, or that he was otherwise 
exposed to mustard gas, the RO should 
conduct additional development of the 
medical record as appears appropriate, 
including any necessary medical 
examination.

5.  Upon completion of the above, the RO 
should review the evidence and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, including if any requested 
opinions are not provided, appropriate 
corrective action should be taken.

6.  The RO should then review all the 
evidence and enter its determination with 
respect to all the veteran's claim of 
service connection for asthma, to include 
his claim of mustard gas exposure 
pursuant to 38 C.F.R. § 3.316. If the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

 

